Judge WELLS
dissenting.
The facts of this case reflect an informal, relaxed, casual work environment and work relationship, under which plaintiff (and other scallop shuckers) were allowed to work pretty much as they pleased, being paid according to their production. This reflects to me a friendly and convenient arrangement for both the workers and the operators of the seafood company. I cannot, however, agree that these circumstances and conditions establish that plaintiff was an independent contractor. She was hired to do piece work, not *517a piece of work — a vital distinction under our Workers’ Compensation Act.
I would hold that the Commission correctly found and concluded that the relationship of employer-employee existed between plaintiff and defendant, and I would therefore affirm the Commission’s award.